IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42388

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 482
                                                )
       Plaintiff-Respondent,                    )   Filed: May 8, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GRICELDA MAY O’CONNELL,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction and sentences for two counts of grand theft, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                        Before LANSING, Judge; GUTIERREZ, Judge;
                                  and GRATTON, Judge



PER CURIAM
       Gricelda May O’Connell was convicted of two counts of grand theft, Idaho Code §§ 18-
2403(1), 18-2407(1)(b), 18-2409. The district court imposed concurrent unified sentences of
fourteen years with one year determinate. O’Connell appeals, contending that her sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, O’Connell’s judgment of conviction and sentences are affirmed.




                                                   2